Citation Nr: 1729306	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-09 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a compensable initial evaluation for circadian rhythm sleep disorder with major depressive disorder prior to June 30, 2016, and in excess of 70 percent disabling therafter.

2. Entitlement to a compensable initial evaluation for osteophytes, thoracic spine (claimed as a low back condition) prior to June 30, 2016, and in excess of 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 2010, with service in Kuwait. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for circadian rhythm sleep disorder, and for osteophytes, thoracic spine, with noncompensable evaluations. In December 2015 and June 2016, the Veteran testified at the Columbia, South Carolina RO before a Decision Review Officer (DRO); transcripts of the hearings are in the record.

An interim August 2016 rating decision recharacterized the Veteran's claim for circadian rhythm sleep disorder to include major depressive disorder, and increased the rating to 70 percent disabling, effective June 30, 2016; the same decision also increased the rating for the Veteran's osteophytes, thoracic spine, to 10 percent disabling, effective June 30, 2016. 

After the Veteran filed her substantive appeal (VA Form 9), she withdrew her claim of service connection for a left shoulder disability in December 2015. Consequently, that issue is not before the Board. Additionally, her claims of entitlement to service connection for a bilateral hip disability and a right knee disability were granted in an August 2016 rating decision. Because that decision represents a full grant of the benefits sought, those issues are not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issue of entitlement to an increased rating for osteophytes, thoracic spine, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. Prior to June 30, 2016, the Veteran's circadian rhythm disorder with major depressive disorder did not present symptoms severe enough to interfere with the Veteran's occupational and social functioning or require continuous medication.

2. From June 30, 2016, the Veteran's circadian rhythm disorder with major depressive disorder manifested in occupational and social impairment with deficiencies in most areas due to symptoms such as difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.


CONCLUSION OF LAW

The Veteran's circadian rhythm disorder with major depressive disorder does not warrant a compensable disability rating prior to June 30, 2016, and a disability rating in excess of 70 percent thereafter. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9410 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated December 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran underwent VA mental health examinations in December 2009 and June 2016. The Board finds that these examinations are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence sufficient to adjudicate the claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the Veteran reported she was scheduled for an assessment by "Mental Health" the same day as her June 2016 VA mental health examination. It is unclear whether such assessment was her VA examination or another appointment. There is no indication in the file that the Veteran undergoes regular mental health treatment by VA or an outside provider, and such identifying information was not provided by the Veteran. (The Board notes June 2016 medical records from the Dorn Veterans' Hospital at the Columbia, South Carolina VA Medical Center (VAMC) were retrieved.) Accordingly, VA is not required to request such records pursuant to its duty to assist. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records from Moncrief Army Community Hospital (ACH), have been received. Accordingly, VA's duty to assist is met.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence, the benefit of the doubt shall be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. When a fair preponderance of the evidence is against the claim, the claim will be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. 

The Veteran's circadian rhythm disorder with major depressive disorder is rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Code 9410. A noncompensable evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupation and social function or to require continuous medication. Id.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). When evaluating the level of disability from a mental disorder, the rating agency will consider the frequency, severity, and duration of psychiatric symptoms; additionally, it will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Prior to August 4, 2014, VA's Rating Schedule for mental disorders was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association ("DSM-IV"). 38 C.F.R. § 4.130. Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The DSM has been updated with a 5th Edition ("DSM-5"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 70 Fed. Reg. 45093 (Aug. 4, 2014). This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity." See DSM-5, at 16. As the Veteran's increased rating claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.

When in effect, GAF scores were considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995). GAF scores ranging from 61-70 denote some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Lesser scores reflect increasingly more severe levels of mental impairment.

III. Factual Background

The Veteran applied for VA benefits prior to her March 2010 discharge from service. Her STRs and service personnel records are negative for mental health issues. Her evaluation reports leading up to her discharge reflect excellent or successful work performance.

The Veteran underwent a VA mental health examination in December 2009. She stated she began to have difficulties sleeping in 1998. She endorsed depression, anhedonia and passive suicidal ideation after the death of her mother (later reported as in 1991), and some depressive symptoms after the death of her father in 1999. She struggled with these issues through 2005. She reported she never took any medications to address her mood or sleep problems, and she never had counseling (other than by a chaplain) or seen a psychiatrist for these issues. 

The December 2009 VA examiner diagnosed circadian rhythm sleep disorder (shift work type), but opined that her symptoms were not severe enough to interfere with social functioning. She had no difficulties performing activities of daily living and was able to maintain effective work, school, and social relationships. The examiner found that the Veteran's affect was euthymic, her mood was good, and her thought process was linear. There was no suicidal or homicidal ideation or auditory or visual hallucinations. She was alert and oriented, with good insight and judgment. Her memory and concentration was intact as evident in her ability to describe a history and provide dates. There were no difficulties following simple or complex commands. The examiner assigned the Veteran a GAF score of 85.

In December 2015, a physician from Moncrief ACH diagnosed adjustment disorder, unspecified. The physician opined the Veteran was adjusting to her physical limitations due to pain; she was positive for anxiety and mild depression from a screening, but denied suicidal or homicidal ideation. She did not want a referral. The Veteran's VA treatment records, to the extent that they discuss her mental health, do not report abnormal behavior or thoughts; however, in a July 2013 sleep apnea report, a physician mentioned possible depression as a cause of the Veteran's insomnia. 

Although the Veteran's circadian rhythm disorder was mentioned during her December 2015 DRO hearing, she did not testify about it or provide argument. However, it was clear that the topic caused her distress.

The Veteran testified in June 2016 that she has more difficulty sleeping than previously, because she learned to live without having sleep. She reported that the most amount of sleep she will get is between two to four hours, but can be less.

Pursuant to her June 2016 DRO hearing, the Veteran underwent another VA mental health examination in June 2016. She reported that she noted she became more aware of persistent symptoms of insomnia and daytime sedation in 2008. After her military retirement, she went to school and completed her bachelor's degree. She noted that concentration issues impacted her studies. She was currently employed, but noted she received feedback from coworkers that she was intermittently combative and defensive. She was not on psychotropic medication and had no history of psychiatric admission. 

Using the DSM-5 criteria, the June 2016 examiner diagnosed circadian rhythm sleep-wake disorder, major depressive disorder, and obstructive sleep apnea. Although it was possible for the examiner to differentiate what symptoms were attributable to each diagnosis, it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder. The examiner noted depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, and suicidal ideation. Lastly, the examiner opined that the Veteran developed symptoms of major depressive disorder as a progression of her service-connected circadian rhythm sleep-wake disorder.

IV. Analysis

Prior to June 30, 2016

The most detailed description of the Veteran's symptoms during this time period is from the December 2009 VA mental health examination, which does not reflect an effect on her social and occupational functioning; this is further evidenced by the Veteran's excellent or successful performance evaluations leading up to her discharge. Her GAF score was an 85, well above the GAF score range that indicates mild symptoms or some difficulty in social, occupational, or school functioning. Her VA and Moncrief ACH treatment records and her June 2016 hearing testimony do not indicate the Veteran had suicidal ideation or other symptoms severe enough to affect her occupational or social functioning. There is no evidence she was taking medication for her disorder. 

Though the rating schedule contemplates that a depressed mood, anxiety, and chronic sleep impairment warrants a 30 percent disability rating, there is not sufficient evidence that the Veteran's symptoms caused an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Board notes the Veteran's credible report of concentration issues during her studies (that, by inference, must have occurred during this time period), but her statement does not detail the frequency, severity, and duration of her impairment. See 38 C.F.R. § 4.126. Consequently, the Board does not attach significant probative value to her statement. Accordingly, after consideration of the evidence in the record, a compensable disability evaluation prior to June 30, 2016 is not warranted. 

From June 30, 2016

The record does not demonstrate that the Veteran has total occupational and social impairment. She reported that she was employed at the time of her June 2016 VA examination; although she stated that her coworkers said she could be combative and defensive, such impairment was intermittent and does not otherwise appear to affect the Veteran's occupational functioning. There is no indication that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or any other symptoms listed under the rating schedule to possibly warrant a rating of 100 percent. Accordingly, a disability rating in excess of 70 percent from June 30, 2016 is not warranted. 

The Board notes it is appropriate that the Veteran's major depressive disorder was characterized as part of her circadian rhythm claim. The June 2016 examiner found that it was not possible to distinguish the symptoms between the two disorders. Accordingly, any attempt to compensate the Veteran separately for her major depressive disorder would constitute impermissible pyramiding, see 38 C.F.R. § 4.14, and thus, the Board will refrain from separating the two claims.

The Board is grateful to the Veteran for her honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to a compensable initial evaluation for circadian rhythm sleep disorder with major depressive disorder prior to June 30, 2016, and in excess of 70 percent disabling thereafter is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claims, specifically by obtaining a new VA examination.

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim. Id. 

In this case, a review of the claims file reveals that the June 2016 VA spine examination does not fully comport with the requirements of Correia and therefore may be inadequate. Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59. Accordingly, a new VA spine examination is necessary.

Lastly, the June 2016 VA examiner did not provide the dates of diagnosis for the Veteran's arthritis in the spine. A December 2009 x-ray found osteophytes in the Veteran's thoracic spine; clarification is requested about whether this constitutes evidence of degenerative changes or arthritis at that time.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's spine from August 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for her spine are associated with the record.

2. After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of her service-connected spine disability. The examiner must review the entire record (including this remand) in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information). 

Additionally, the examiner should, if possible, provide dates of diagnosis of arthritis for the Veteran's thoracic AND lumbar spine. Specifically, the examiner should opine about whether a December 2009 x-ray of the Veteran's thoracic spine can be considered evidence of degenerative changes in the spine or arthritis at that time. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


